Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				QUAYLE ACTION
This application is in condition for allowance except for the following formal matters: 
Insertion of continuing data of PCT and Chinese Foreign Priority documents at beginning of the specification is needed.  
Structural formulae 3, 8 and 12 at page 5 of specification are confusing since they show extra symbols other than “CmH2m+1”.   Submission of clean structures is needed.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

                                REASONS FOR ALLOWANCE
Various zwitterionic type copolymers comprising the instantly recited olefinic reactive monomer and a cycloketene acetal monomer are known in the art as taught by the following closest prior art:
CN 103396513 (A) equivalent to US 9,701,794 teaches main chain scission-type polysilyl (meth)acrylate resin, but fails to teach or suggest the instantly recited betaine type precursor of claim 1. 
US 2019/0010268 A1 teach photoactivatable fouling-resistant copolymers but a formula 3 taught in [0106] is different from the instantly recited betaine type precursor of claim 1.
US 2015/0353666 A1 teach zwitterionic type copolymers, but a betaine type formula taught in [0042] is different from the instantly recited betaine type precursor of claim 1.
The examiner does not see any motivation to modify the above prior art or combination with other prior art of the record in order to obtain the instant zwitterionic ani-fouling resin.  Thus, claims 1-14 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/May 16, 2022                                                    /TAE H YOON/                                                                                 Primary Examiner, Art Unit 1762